[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER 
The court's order of June 2, 2000 as articulated on November 21, 2000 is hereby vacated. At the time of the adjudication the court was not aware of the defendant's actual theory of recovery against the proposed third party defendant because the Motion to Implead of April 26, 2000 did not attach a copy of the proposed third party complaint.
The court became aware that the defendant has a theory of recovery against a third party based on contract and indemnity as set forth in the proposed complaint which is now on file. The court mistakenly viewed the defendant's theory as one of apportionment, not of indemnity. Accordingly, the defendant is entitled to third party procedure as provided for in § 52-102a, not § 52-102b. CT Page 262
This order then renders the pending Motion to Dismiss (#115) and Motion to Strike (#117) the apportionment complaint moot.
BY THE COURT,
A. William Mottolese, Judge